DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 22, 26, and 28-32 are necessitated by Applicant’s amendment filed on Apr. 26, 2022. In particular, independent claim 22 has been amended to contain different limitations regarding moieties R1, R3, and R4 and regarding block (ii). Therefore, claim 22 and claims 26 and 28-32 which ultimately depend on amended claim 22 are now different in scope from what they were at the time of the preceding Office action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections – 35 U.S.C. § 103

Claims 22, 26, and 28-32 are rejected under 35 U.S.C. § 103 as being unpatentable over Japanese Patent Application Laid-Open Publication No. 2002-155255 A (herein “Kobayashi”) in view of US Patent Application Publication No. 2014/0275435 A1 (herein “Holmberg”). A computer-generated English translation of Kobayashi was attached to the Office action mailed on Dec. 27, 2021 and is referred to herein.
As to claims 22, 26, and 28-31: Kobayashi describes a pressure sensitive adhesive tape (see example 3 in ¶¶ [0153]-[0155]) comprising an adhesive deposited on a PET film (see ¶ [0155]), the polymer comprising a block copolymer comprising a block including units of phenyl methacrylate (see ¶ [0153]) and a block including units of butyl methacrylate (see the latter portion of ¶ [0153]) which is according to the presently recited component (ii). Kobayashi further, more generally, discloses that the first monomer has a high glass transition temperature and can be selected from various monomers (see ¶ [0036]) such as phenyl (meth)acrylate.
Kobayashi does not disclose a monomer according to the presently recited chemical formula (II).
Holmberg describes bio-based block polymers that are useful for pressure-sensitive adhesives (see the abstract) that are synthesized from lignin-derived molecules (see ¶ [0003]). Holmberg discloses that lignin is a more sustainable feedstock (see ¶ [0006]) and that lignin-based monomers are hard and have a high glass transition temperature (see ¶ [0008]). Holmberg discloses several monomers according to the presently recited chemical formula (II) (see structures 2-5 in ¶ [0027]).
In light of Holmberg’s disclosure of monomers derived from lignin, one of ordinary skill in the art would have been motivated to use Holmberg’s monomers in place of Kobayashi’s monomer phenyl methacrylate in order to improve the sustainability of the feedstocks for Kobayashi’s polymer. In light of the similar chemical structures of the monomers described by Holmberg and phenyl methacrylate, one of ordinary skill in the art would have had a reasonable expectation that the resulting polymer would have similar properties and utility as does Kobayashi’s polymer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have substituted the cited monomers of Holmberg for Kobayashi’s monomer phenyl methacrylate.
Kobayashi does not disclose that the phenyl methacrylate block is “bio-based” as is presently recited. The term “bio-based” refers to a method of making (or the source of) the monomer, and thus it is a product-by-process limitation. Case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e. that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. Because no such criticality of the source of monomer to the structure of the monomer has been demonstrated, the claim stands properly anticipated by Kobayashi.
As to claim 32: The cited portions of Kobayashi do not include a disclosure of a tackifier.
Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi in view of Holmberg, as set forth above, and further in view of Technology of Pressure-Sensitive Adhesives and Products (herein “Benedek”). A copy of Benedek is attached to the Office action mailed on Apr. 6, 2021.
The discussion set forth above regarding Kobayashi and Holmberg with respect to base claim 22 is incorporated here by reference. As set forth above, Kobayashi and Holmberg suggest an article according to base claim 22. The Kobayashi does not disclose the recited categories of additives.
Benedek describes several aspects of block copolymer-based adhesives. Benedek discloses that plasticizers are added to adhesives to reduce the melt viscosity and to reduce raw material cost (see section 3.1.1.3.3 on p. 3-28).
In light of Benedek, one of ordinary skill in the art would have been motivated to incorporate a plasticizer into Kobayashi’s adhesive compositions in order to achieve the desired melt viscosity and material cost. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included a plasticizer in Kobayashi’s adhesive compositions.

Allowable Subject Matter

Claims 24-25 and 34-41 are allowed. Claim 33 is objected to as being dependent upon a rejected base claim, but it would be allowable if written in independent form.



Response to Arguments

Applicant’s arguments filed Apr. 26, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.
The rejections that were set forth in the preceding Office action mailed on Dec. 27, 2021 have been withdrawn in light of the amendments of the claims.
In light of the amendments of the claims, new rejections have been set forth above in paragraphs 5-16.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764